                      IN THE UNITED STATES DISTRICT COURT

                    FOR THE SOUTHERN DISTRICT OF GEORGIA

                                   AUGUSTA DIVISION

UNITED STATES OF AMERICA       )
                               )
         v.                    )                         CR 118-041
                               )
MARK ANTHONY FUCCI-WILSON      )
                          _________

                                         ORDER
                                         _________

       Before the Court is the government’s motion to seal two exhibits admitted at the

October 15, 2018 detention hearing. (Doc. no. 16.) For the reasons stated below, the Court

DENIES the government’s motion.

       Under Local Rule for Civil Actions 79.7(d),1 “part[ies] seeking to have any matter

placed under seal must rebut the presumption of the openness derived from the First

Amendment by showing that closure is essential to preserve some higher interest and is

narrowly tailored to serve that interest.” As the Local Rules reflect, the filing of documents

under seal is generally disfavored, because “[t]he operations of the courts and the judicial

conduct of judges are matters of utmost public concern, and the common-law right of access

to judicial proceedings, an essential component of our system of justice, is instrumental in

securing the integrity of the process.” Romero v. Drummond Co., 480 F.3d 1234, 1245 (11th

Cir. 2007) (internal quotations and citations omitted). “The common law right of access may

be overcome by a showing of good cause, which requires balancing the asserted right of

       1
        Local Rule for the Administration of Criminal Cases 1.1 states Local Rule for Civil
Actions 79 also applies in criminal cases.
access against the other party’s interest in keeping the information confidential.” Id. at 1246.

(citing Chicago Tribune Co. v. Bridgestone/ Firestone, Inc., 263 F.3d 1304, 1309 (11th Cir.

2001)).

       The government states the two exhibits at issue are “law enforcement reports detailing

the explicit nature of child pornography found in connection to the above-referenced case”

and asks the Court to seal the exhibits because of “the sensitive nature of their content.”

(Doc. no. 16.) However, while portions of the material cited in the reports are indeed

explicit, the explicit nature of the material alone does not provide a basis for sealing the

documents. The government does not cite any authority in support of sealing documents

based solely on their explicit nature or provide any other basis for sealing the documents,

such as a threat to the integrity of an ongoing investigation or preventing disclosure of the

identity of a minor victim. Indeed, the exhibits do not reveal the names of any child victims.

In short, the government has not shown the good cause necessary to overcome the common

law right of access. Romero, 480 F.3d at 1246.

       Accordingly, the Court DENIES the government’s motion to seal the exhibits

previously admitted at the October 15, 2018 detention hearing. (Doc. no. 16.)

       SO ORDERED this 17th day of October, 2018, at Augusta, Georgia.




                                               2
